Ladner, J.
(dissenting). — I would sustain the exceptions in this case. Testator said:
“Notwithstanding the trusts hereinabove declared for my daughter Isabel Dobbin, I direct that she shall have the right at any time in the event of an emergency to withdraw a sum or sums from the principal of the fund herein set apart for her benefit not exceeding in any one year the sum of $2,000 and not exceeding in the aggregate $10,000 and as to such sums when so withdrawn the trust limitations herein contained shall absolutely cease and determine.”
I italicize the words I regard as significant. To my mind they indicate that testator’s daughter was intended to have a “right” to withdraw and that she should be the sole judge of the emergency which moved her to exercise the right given. The demand of a mortgagee of a property which she is trying to save is an emergency in a proper sense of the meaning of the word. We have nothing to do with the wisdom of her decision upon the question of whether she ought to save an unprofitable property or not. Nor do I think the spendthrift clause makes the case any stronger, for testator has adopted his own method of protecting the principal against an improvident exercise of this power by restricting the right of withdrawal to a sum not exceeding $2,000 in any one year and to a gross sum of $10,000.
Due consideration ought likewise to be given to the fact that plainly testator regarded his daughter as the primary object of his bounty, and not the charity remainderman. A view thus taken from “testator’s armchair” (see Jackson’s Estate, 337 Pa. 561, 566) confirms what I regard as the natural interpretation of the will.